
	

116 S845 IS: New START Policy Act of 2019
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 845
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2019
			Mr. Menendez (for himself, Mr. Reed, and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To establish as United States policy that, pending confirmation of the Russian Federation's
			 continued compliance with the New START Treaty, the United States should
			 extend the Treaty through 2026.
	
	
		1.Short title
 This Act may be cited as the New START Policy Act of 2019.
 2.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations, the Committee on Armed Services, and the Select Committee on Intelligence of the Senate; and
 (B)the Committee on Foreign Affairs, the Committee on Armed Services, and the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)New START, TreatyThe terms New START and Treaty mean the Treaty between the United States of America and the Russian Federation on Measures for the Further Reduction and Limitation of Strategic Offensive Arms, signed April 8, 2010, and entered into force February 5, 2011 (commonly known as the New START Treaty).
 3.FindingsCongress makes the following findings: (1)Since the end of World War II, the United States has relied on a robust and effective nuclear deterrent as part of our national defense, particularly against the Soviet Union and its successor state, the Russian Federation.
 (2)In tandem with our nuclear deterrent, the United States pursued a number of arms control, disarmament, and nonproliferation agreements with the Soviet Union as a means of ensuring strategic stability and United States defense of the homeland, such as the Strategic Arms Limitation Treaty and the Strategic Arms Reduction Treaty.
 (3)The Nuclear Posture Review issued in February 2018 states that arms control agreements during the Cold War increased transparency, moderated competition, codified rough parity in strategic nuclear areas, and closed off areas of competition.
 (4)In the aftermath of the fall of the Soviet Union, the United States continues to rely on a combination of nuclear deterrence and strategic arms control to protect the United States from nuclear attack.
 (5)On April 8, 2010, the United States and the Russian Federation signed the New Strategic Arms Reduction Treaty (New START).
 (6)In an op-ed to the Washington Post dated December 2, 2010, former Secretaries of State Henry A. Kissinger, George P. Shultz, James A. Baker III, Lawrence S. Eagleburger, and Colin L. Powell all urged the Senate to ratify New START, stating that it was in the national interest to ratify.
 (7)During the ratification process, New START garnered bipartisan support, and the United States Senate approved New START on December 22, 2010, by a 71–26 vote.
 (8)New START entered into force on February 5, 2011, placing limitations on United States and Russian strategic systems, including intercontinental ballistic missiles, submarine launched ballistic missiles, and heavy bombers, as well as warheads that threatened the United States.
 (9)On February 5, 2018, the central limits on United States and Russia strategic nuclear arsenals took effect.
 (10)In March 2018, the United States and the Russian Federation exchanged data on their respective strategic nuclear arsenals in accordance with the Treaty.
 (11)Through the Treaty's verification regime, which includes short-notice, on-site inspections at military bases and facilities, the United States is able to verify the data provided by the Russian Federation regarding its strategic nuclear arsenal. The verification regime provides both countries insight into each other's strategic nuclear delivery systems, warheads, and facilities, as well as data exchanges to track the status and makeup of nuclear weapons systems.
 (12)During a February 26, 2019, hearing of the Committee on Armed Services of the Senate on nuclear deterrence requirements, Commander of the United States Strategic Command (STRATCOM) and Air Force General John Hyten voiced his enthusiastic support for the Treaty, saying he was a big supporter of the New START agreement stating, The New START treaty provides insights into the Russians capabilities. Those are hugely beneficial to me..
 (13)During a March 2017 hearing of the Committee on Armed Services of the House of Representatives on nuclear deterrence requirements, Air Force General Paul Selva, the Vice Chairman of the Joint Chiefs of Staff, also endorsed the treaty, saying New START is a bilateral, verifiable agreement that gives us some degree of predictability on what our potential adversaries look like.
 (14)Lieutenant General Jack Weinstein, the Air Force Deputy Chief of Staff for Strategic Deterrence and Nuclear Integration, asserted that New START was of huge value to United States security.
 (15)The Nuclear Posture Review states that arms control agreements can foster transparency, understanding, and predictability in adversary relations, thereby reducing the risk of misunderstanding and miscalculation.
 (16)New START strengthens United States nuclear security and strategic stability by reducing the number of strategic systems in Russia's nuclear arsenal and provides the United States with the inspection and monitoring tools necessary to confidently verify Russian compliance with New START.
 (17)New START does not restrict United States nuclear modernization programs or limit United States missile defense efforts.
 (18)During a September 2018 hearing before the Committee on Foreign Relations of the Senate, Deputy Secretary of Defense for Policy David Trachtenberg stated that the transparency and verification requirements of the New START Treaty are a benefit to United States security and, in response to a question regarding missile defense, asserted that New START had no effect on limiting our missile defense capabilities.
 (19)In a March 2017 hearing of the Strategic Forces Subcommittee of the Committee on Armed Services of the House of Representatives, Retired Air Force General and former commander of U.S. Strategic Command Robert Kehler stated I think that we have gotten tremendous benefit out of those kinds of agreements with the Russians over the years, provided that the Russians comply regarding the importance of New START.
 4.Statement of policyIt is the policy of the United States to extend New START from its initial termination date in February 2021 to February 2026, as allowed in the Treaty, unless the President determines and so informs Congress that Russia is in material breach of New START.
		5.Reports to Congress
 (a)Director of National IntelligenceNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit a report and provide a briefing to the appropriate congressional committees that includes the following elements:
 (1)A description of the Russian Federation’s current nuclear forces and predicted force levels in 2026.
 (2)An analysis of the impact New START has had on the size and posture of the Russian Federation’s nuclear forces and strategic delivery systems.
 (3)An assessment of how the Russian Federation’s nuclear and missile arsenals would change if the New START is not extended or if a follow-on agreement to New START is not concluded.
 (4)An assessment of how strategic stability would be impacted if New START is not extended or if a follow-on agreement to New START is not concluded.
 (5)A description of the strategic security ramifications for the United States and our allies if New START is not extended or a follow-on agreement to New START is not concluded.
 (6)An assessment of how our allies will respond if the limitations on the Russian Federation's nuclear arsenal are dissolved because of New START not being extended or a follow-on agreement to New START not being concluded.
 (7)An assessment of the impact on the United States intelligence community’s ability to accurately assess the Russian Federation's strategic nuclear arsenal and future nuclear force levels if New START is not extended or if a follow-on agreement to New START is not concluded.
 (b)Secretary of DefenseNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit a report and provide a briefing to appropriate congressional committees that includes the following elements:
 (1)An assessment by the Secretary of Defense on the impact on the United States nuclear arsenal and posture if New START is not extended or a follow-on agreement is not concluded.
 (2)A description of the options that the United States has to respond to potential changes in the Russian Federation’s nuclear posture if the limitations contained in the New START treaty are removed.
 (3)A description of the adjustments to the Department of Defense budget that will be necessary if New START is not extended or a follow-on agreement is not concluded.
 (4)A description of the impact on strategic stability if New START is not extended or a follow-on agreement is not concluded.
				
